UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2514


In re:   ARVILLE W. SARGENT,

                      Petitioner.



                 On Petition for Writ of Mandamus.
               (Nos. 2:13-cr-00050-1; 2:14-cv-27712)


Submitted:   March 29, 2016                  Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arville W. Sargent, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arville   W.    Sargent   petitions       for      a    writ    of     mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2255 (2012) motion.              He seeks an order from this

court directing the district court to act.                     We find the present

record   does    not    reveal   undue       delay   in       the   district     court.

Accordingly, we grant leave to proceed in forma pauperis and

deny   the   mandamus    petition.       We    dispense        with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      PETITION DENIED




                                         2